Contact: Barb Worcester President, PRpro Tel:(440) 930-5770 barbw@prproconsulting.com For Immediate Release Roomlinx Revving Up Sales, Brand Awareness via CHA Partnership Chicago-based hospitality consulting group is opening doors to major hotel companies DENVER, CO – April 16, 2008 – Roomlinx, Inc. (OTC: RMLX - News), the hospitality in-room expert providing Internet-based Business, Media and Entertainment solutions, announces that Chicago-based Creative Hospitality Associates will serve as a sales partner for all products and services including the new Roomlinx In-Room Media & Entertainment system. CHA is a full-service hospitality-consulting firm with a proven track record of growth and expansion forhotels, restaurants, clubs, multi-unit properties and gamingventures. “CHA’s dedication and enthusiasm for Roomlinx has been amazing,” said MikeWasik, Roomlinx CEO. “Chuck Hamburg and Brian Margulis, senior founding partners of CHA, are seasoned industry veterans and trend forecasters with extensive ties in the hospitality arena. We believe it is this credibility that will quickly open doors to major hotel corporations for Roomlinx. We anticipate significant portfolio and revenue growth due to CHA’s extensive contacts and passion to bring Roomlinx to market. In fact, we have already presented to a few major hotel players that CHA has introduced and we expect very exciting results.” CHA’s main objective is to build awareness and increase installations of Roomlinx’ interactive, TV-basedsystem. Hamburg and Margulis, hospitality professors at RooseveltUniversity, will focus on driving sales among the hotel, resort and casino markets. “We chose Roomlinx because we believe that it is the technology of the future,” Hamburg said. “It’s an evolutionary system that reinvents itself based on market and demographic demands. More importantly, it bridges the gap between the guest experience and operational revenue generation.” The Roomlinx system provides instant access to hotel services, video on demand, international/U.S. television programming, local news/weather/business/sports updates, streaming music or iPod/MP3 compatibility, shopping, Microsoft compatible business productivity tools, concierge assistance, and PC/ Web-based games. “We are eager to get Roomlinx in front of as many people as possible because we know it offers the next great point-of-differentiation to travelers,” Margulis said. “We have seen the reaction from some of our existing customers regarding the Roomlinx product demonstration and it has been very positive.” For a complete list of CHA customers, visit www.chaconsulting.net.
